                        Case 1:19-cv-01204-LM Document 1 Filed 12/05/19 Page 1 of 7

Pro Se 1 (Rev. 12/16)Complaint for a Civil Case




                                       United States District Co®f                                                    ^
                                                                      forthe                  ^!!DEC-5 AMfi:37
                                                       District of New Hampshire

                                                                           Division
                                                                                                                 l~ iJ


    Julisa Amurra Adonay El & Jamhal Talib Abdullah Bey
                                                                               Case No.

                                                                                              (to befilled in by the Clerk's Office)

                            Plaintiff(s)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                 Juiy Trial: (check one)         Yes I |No
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                 -V-


             Sargent Zachary Byam Badge #202,
      MARLBOROUGH POLICE DEPARTMENT Et Alia



                           Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additionalpage
with thefull list ofnames.)



                                                  COMPLAINT FOR A CIVIL CASE


L         The Parties to This Complaint
          A.         The Flaintifr(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                                Name                                Julisa Amurra Adonay El
                                Street Address                    255 Main st Suite 201

                                City and County                     near Pawtucket

                                State and Zip Code                [Rl 02860]
                                Telephone Number
                                E-mail Address



          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.


                                                                                                                                       Page 1 of 5
                        Case 1:19-cv-01204-LM Document 1 Filed 12/05/19 Page 2 of 7

Pro Se 1 (Rev. 12/16)Complaint for a Civil Case


                     Defendant No. 1

                                Name                       SARGENT ZAGHARY BYAM badge #202
                                Job or Title (ifknown)     MARLBOROUGH POLICE SARGENT
                                Street Address             236 Main Street

                                City and County            MARLBOROUGH

                                State and Zip Code         NH 03455

                                Telephone Number           (603)876-3311
                                E-mail Address (ifknown)


                     Defendant No.2

                                Name                       HARRISVILLE POLICE CHIEF RUSSEL DRISCOLL
                                Job or Title (ifknown)     HARRISVILLE POLICE CHIEF
                                Street Address             167 MAIN STREET

                                City and County            HARRISVILLE
                                State and Zip Code         NH 03450

                                Telephone Number           603-827-2903

                                E-mail Address (ifknown)


                     Defendant No. 3

                                Name                       LEONS AUTO CENTER

                                Job or Title (ifknown)     TOW COMPANY
                                Street Address             600 MAIN STREET
                                City and County            KEENE
                                State and Zip Code         NH 03431

                                Telephone Number           603 357 7004

                                E-mail Address (ifknown)


                     Defendant No.4

                                Name                       CHESHIRE COUNTY DEPARTMENT OF CORRECTIONS
                                Job or Title (ifknown)
                                Street Address             825 MARLBOROUGH STREET

                                City and County            KEENE
                                State and Zip Code         NH 03431
                                Telephone Number           603-903-1600

                                E-mail Address (ifknown)



                                                                                                      Page 2 of 5
          Case 1:19-cv-01204-LM Document 1 Filed 12/05/19 Page 3 of 7



Defendants:                                                SIST^IC f OF

                                                        ?i!9DF.C-5 SHII:37
MARLBOROUGH SARGENT ZACHARY BYAM badge #202
236 Street KEENE,NH 03455                                     '
                                                              '•
(603)876-3311



MARLBOROUGH POLIC E DEPARTMENT

236 Street KEENE,NH 03455

(603)876-3311



LEONS AUTO CENTER

600 Main Street KEENE NH 03431

(603)357-7004



HARRISVILLE POLICE CHIEF RUSSEL DRISCOLL

167 Main Street HARRISVILE NH 03450

(603)827 2903



HARRISVILLE POLICE DEPARTMENT

167 Main Street HARRISVILE NH 03450

(603)827 2903



CHESHIRE COUNTY DEPARTMENT OF CORRECTIONS SUPERINTENDENT RICHARD
N. VAN WICKLER

825 Marlborough Street KEENE,NH 03431
(603)903 1600

CHESHIRE COUNTY DEPARTMENT OF CORRECTIONS

825 Marlborough Street KEENE,NH 03431

(603)903 1600
        Case 1:19-cv-01204-LM Document 1 Filed 12/05/19 Page 4 of 7




DUBLIN POLICE CHIEF SWACKO badge #81

DUBLIN POLICE DEPARTEMENT

TROY POLICE DEPARMENT CORPAL MASICK badge # 342

TROY POLICE DEPARTMENT

STATE TROOPER LEXI HELPER 1280

SARGENT HARRIS OF THE SHERIFF 'S DEPARMENT

POLICEMEN ELLIS badge # 341

POLICEMEN BLAIR badge #83
                          Case 1:19-cv-01204-LM Document 1 Filed 12/05/19 Page 5 of 7

Pro Se 1 (Rev. 12/16)Complaint for a Civil Case


II.       Basis for Jurisdiction


          Federal courts are courts oflimited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity ofcitizenship ofthe
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C.§ 1332, a case in which a citizen ofone State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity ofcitizenship case. In a
          diversity ofcitizenship case, no defendant may be a citizen ofthe same State as any plaintiff.

          What is the basis for federal courtjurisdiction? (check all that apply)
                 [^Federal question                            0Diversity ofcitizenship

          Fill out the paragraphs in this section that apply to this case.

          A.         K the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions ofthe United States Constitution that
                     are at issue in this case.

                      fourth Amendment, Fifth Amendment, Title 18 USC 242 & 242. Officer Byam violated my rights secured by the
                      constitution by towing my car without any due process.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.        Ifthe plaintiff is an individual
                                          The plaintiff, (name) Julisa Amurra Adonay El                       ,is a citizen ofthe
                                          State of(name) Morocco


                                          Ifthe plaintiff is a corporation
                                          The plaintiff, (name)                                               ,is incorporated
                                          under the laws ofthe State of(name)
                                          and has its principal place ofbusiness in the State of(name)



                               (Ifmore than one plaintiffis named in the complaint, attach an additionalpage providing the
                               same informationfor each additionalplaintiff.)

                     2.         The Defendant(s)

                                a.        Ifthe defendant is an individual

                                          The defendant, (name)                                               ,is a citizen of
                                          the State of(name)                                              . Or is a citizen of
                                          (foreign nation)


                                                                                                                          Page 3 of 5
                        Case 1:19-cv-01204-LM Document 1 Filed 12/05/19 Page 6 of 7

Pro Se 1 (Rev. 12/16)Complaint for a Civil Case




                                b.        Ifthe defendant is a corporation
                                          The defendant, (name)                                       ,is incorporated under
                                          the laws ofthe State of(name)          haMSHIRE                        >
                                          principal place of business in the State of(name)
                                          Or is incorporated under the laws of(foreign nation)                                ,
                                          and has its principal place of business in (name)

                               (Ifmore than one defendant is named in the complaint, attach an additionalpage providing the
                               same informationfor each additional defendant.)

                                The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amoimt at
                                stake-is more than $75,000, not counting interest and costs ofcourt, because (explain):




in.       Statement of Claim


          Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiffis entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.


         SEE ATTACHED AFFIDAVIT




IV.       ReUef


          State briefly and precisely what damages or other reliefthe plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts ofany actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed,the amounts, and the reasons you claim you are entitled to actual or
          pimitive money damages.


          SEE ATTACHED AFFIDAVIT




                                                                                                                      Page 4 of 5
                        Case 1:19-cv-01204-LM Document 1 Filed 12/05/19 Page 7 of 7

Pro Se 1 (Rev. 12/16)Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and beliefthat this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost oflitigation;(2)is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiaiy support after a reasonable
          opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
          requirements ofRule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date ofsigning:              21^

                     Signature ofPlaintiff
                     Printed Name ofPlaintiff
                                                   ^ 'h f/M)(Imxfd.                          fJ? yfe
          B.         For Attorneys

                     Date ofsigning:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number

                     Name ofLaw Firm

                     Street Address

                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 5 of 5
